PER CURIAM.
On January 31, 1986 this Court entered its order accepting jurisdiction and setting oral argument. We have now determined that this Court is without jurisdiction in this cause. Accordingly, the petition for review is denied without prejudice to petitioner’s right to seek post-conviction relief pursuant to Florida Rules of Criminal Procedure or any other avenue of redress for alleged constitutional violations.
It is so ordered.
McDonald, C.J., and ADKINS, OVER-TON, EHRLICH and SHAW, JJ., concur.
BOYD, J., dissents with an opinion, in which BARKETT, J., concurs.
NO MOTION FOR REHEARING WILL BE ENTERTAINED BY THE COURT. SEE FLA.R.APP.P. 9.330(d).